Merrick, J.
Under the instructions of the presiding judge that, upon the written agreement, the defendant was to be considered as a member of the firm of J. H. Lord & Co., the jury returned a verdict for the plaintiff. Two written instruments had been put in evidence upon the trial, dated respectively June 1, 1857 and March 1, 1858. But as the legal effect as well as the obvious purpose of the latter was merely to constitute Margaret F. Plumer a partner with those who signed and executed the former, it must have been the agreement of June 1, 1857, to which the instructions referred. The agreement is not in the form of regular articles of copartnership, but it contains the covenants and stipulations of the parties with each other in reference to the business which was .afterwards carried on by them under the name and firm of J. H. Lord & Co. It is, therefore, necessary to resort to its provisions to ascertain whether the defendant was one of the partners ' who transacted business under that name.
The object and purpose of the parties in associating with each other were the manufacture and sale of earthen ware. The *484agreement recites that for this purpose the defendant and Wil liam Plumer had taken a lease of the works of the Boston Earthen Ware Manufacturing Company, and had become responsible for the rent thereof. It then proceeds to set forth how, in what manner, by whom and for whose benefit the business shall be conducted and pursued; and it specifies with care and particularity the contributions which are to be made by the several parties in conducting the enterprise. Some of them are to furnish capital, and others are to render their personal services, and provision is made for payment for the services rendered and for the distribution of the anticipated profits of the business. Among other stipulations not necessary now to be considered, it is a part of the contract that the defendant shall advance and pay to the treasurer the sum of fifteen hundred dollars, to be used and employed in the conduct of the business and for the general benefit of the company; and that her husband, Joseph H. Lord, shall give his whole time and attention to the manufacture and sale of the articles of earthen ware expected to be produced. And it is then further provided that the defendant, for the fifteen hundred dollars to be advanced and furnished by her, shall be paid at the rate of eight per cent, per annum thereon ; and it is also provided that the defendant or her husband, the said Joseph H. Lord, as they two shall agree, “ shall receive one half of the net profits of the concern.” This constituted him a partner in the business; for he had no other compensation for his whole time and attention which he was to devote to it. And he had a direct right to an interest in the profits which might be made, as it depended upon his will not less than upon that of the defendant how the one half of the net profits should be divided, and to whom the amount thereof should be paid. The whole of it might under this arrangement come directly to him. In the actual prosecution of the business he was particularly prominent, and there is no doubt that he was, in fact, a member of the copartnership. It is also equally certain that, when the agreement was prepared and executed by the several parties, it was expected and intended that the defendant should also be one of the partners and a member of the firm. But she was *485not legally competent to unite herself with her husband in such a relation ; for upon the settled construction of all the statutes of this commonwealth enlarging the powers which married women possessed by the common law, they have no legal capacity to join or become members of a copartnership formed and carried on for the purpose of trade and business, of which their husbands are members. Lord v. Parker, 1 Allen, 127. Lord v. Davison, Ib. 131. Edwards v. Stevens, Ib. 315. Ingham v. White, 4 Allen, 412. Plumer v. Lord, 5 Allen, 460. As Joseph H. Lord, the husband of the defendant, was a member of the firm of J. H. Lord & Co., it is an unavoidable consequence that she could not also be a member of the same firm, into whatever stipulations she might formally enter in relation to it. All such stipulations were necessarily invalid and inoperative. The instructions which were given to the jury were therefore predicated upon an erroneous interpretation of the agreement of June 1, 1857, and were consequently incorrect. This conclusion being decisive against the right of the plaintiff to recover in this action, and showing that no action can be maintained against the defendant upon any contract made by the firm of J. H. Lord & Co., it is unnecessary to consider any of the other questions arising upon the report. Exceptions sustained.